          Case 1:16-cv-04584-LGS Document 314 Filed 09/23/20 Page 1 of 1




                             The application is GRANTED. By October 8, 2020, the parties shall jointly file a status
September 22, 2020           letter identifying the parties who remain in the action and will participate in trial. The
                             telephonic status conference scheduled for October 1, 2020 is ADJOURNED to October
Via ECF                      22, 2020, at 10:40 a.m. The conference will occur on the following conference line:
                             (888) 363-4749, access code: 5583333. The time of the conference is approximate, but
Hon. Lorna G. Schofield      the parties shall ensure that they are dialed into the conference line by the appointed
United States District Court conference time.
500 Pearl Street
New York, New York 10007 Dated: September 23, 2020
                                        New York, New York
Re:      John Cottam v. Global Emerging Capital Group, LLC, et al., 1:16-cv-4584-LGS-SN
         Joint Letter Requesting Adjournment of the Joint Status Letter and Status Conference

Dear Judge Schofield:

        We represent Defendants 6D Acquisitions, Inc. and 6D Global Technologies, Inc. in the
above-referenced action. Pursuant to the Court’s Order dated September 4, 2020 (Doc. 311), the
Court ordered the parties to file a joint status letter by September 24, 2020, before the telephonic
conference currently scheduled for October 1, 2020 at 10:40 a.m. For the reasons set forth below,
the Plaintiff, the Defendants, and the Third-Party Defendants (except for Third-Party Defendant
John Hurst, who has not responded to our emails or phone call) respectfully jointly request a two-
week extension of the joint status letter, and a three-week extension of the status conference before
Your Honor.

        Under the supervision of Magistrate Judge Netburn, the Defendants and five of the Third-
Party Defendants appear close to a settlement. A settlement agreement has been circulated, and
we are awaiting comments to the agreement. Because we expect that it will take a bit of time to
finalize, we respectfully request that the September 24, 2020 deadline to submit a joint status letter
be adjourned two weeks to October 8, 2020. In addition, we respectfully request that the October
1, 2020 status conference be adjourned three weeks to October 24, 2020, or to a day thereafter
convenient for the Court. Please note that the undersigned will be undergoing hernia surgery on
October 14, 2020, which is the reason why a three-week extension is requested for the status
conference.

       We believe that the adjournment will help narrow the issues for trial because, if the
settlement is successful, the only parties remaining in the action will be the Plaintiff and the two
corporate defendants. We thank the Court for its consideration.

                                                                        Respectfully submitted,


                                                                        /s/ Tom M. Fini
                                                                        Tom M. Fini, Esq.
cc:      all parties (via ECF)



Tom M. Fini                                                                            tom@catafagofini.com
